Detailed Office Action
	The communication dated 8/8/2022 has been entered and fully considered. Claims 4, 8, 12, and 14 are withdrawn from examination. Claims 1-14 remain pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and species A1/A2 in the reply filed on 8/8/2022 is acknowledged. Claims 4, 8, 12, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II and Species B1/B2. Election was made without traverse in the reply filed on 8/8/2022.
Drawings
Figure 40 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Paragraph [0016] refers to raw material flow passage as numeral 24; the correct numeral is 25.  
Paragraph [0017] refers to connecting surface 24 on FIG. 39(b); there is no numeral 24 on this figure.
Paragraph [0051] recites “two the raw material flow passages 25, 25” a number of times. It should be corrected to “the two raw material flow passages 25, 25”. Appropriate correction is required.
Claim Objections
Claims 1-2 and 6-7 are objected to because of the following informalities: 
Claim 1, line 1: replace “comprising” with “comprising:”
Claim 2, line 2: replace “sat” with “sets”.  
Claims 6-7, line 1: replace “Claim” with “claim”. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KURIHARA (US-2003/0056335), hereinafter KURIHARA. Note that the italicized text below are the instant claims.
Regarding claims 1 and 13, KURIHARA discloses An apparatus (A nozzle head used for an apparatus, claim 13) for producing nanofibers comprising {[abstract], [0051], [0091] note the teaching on fiber or filament to be less than 15 µm, the Examiner notes that the limitation of nanofiber is not defined in the instant specification regarding its size, thus this limitation is met since less than 15 µm includes nano sizes}
a raw material discharge surface on which a raw material flow passage for discharging a liquid raw material is arranged {[FIG. 1A] 1 is the raw material flow passage that end at its discharge surface}, 
and a gas discharge surface which is arranged with an angle α (0<α≤90º) toward said raw material discharge surface and on which a gas flow passage for ejecting gas is arranged {[FIG. 1A] 4a and 4b are the gas flow discharge that ends at their surfaces 8a and 8b, note the angle is greater than 0 but less than 90, [0052] note the teaching that surface 8 is oblique}, 
wherein said raw material flow passage is orthogonal to said raw material discharge surface, said gas flow passage is orthogonal to said gas discharge surface, and said raw material flow passage {[FIG. 1A] note discharges surface are perpendicular to the flow passages}
and said gas flow passage are arranged so that said liquid raw material discharged from said raw material flow passage meets gas ejected from said gas flow passage {[FIG. 1A] note that flow from 1 and 8 will intersect below 1}.
Regarding claim 2, KURIHARA discloses comprising one or more flow passage sat of said one raw material flow passage and said one gas flow passage {[FIG. 1A] note that 1 (raw material) and one of 4b (gas) is one set of the flow passages}.
Regarding claim 5, KURIHARA discloses wherein an axis line of said raw material flow passage and an axis line of said gas flow passage are provided on a plane {[FIG. 1B] note that 1, 3, and 4 are on a plane}.
Regarding claim 11, KURIHARA discloses comprising a first portion having said raw material discharge surface, and a second portion having said gas discharge surface, wherein said first portion and said second portion are connected detachably {[0051] note 5 is the first portion and 6 is the second portion, [0053] note the teaching that 5 is attached to 6, indicating that they can be detached or they are detachable}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over KUSIHARA.
Regarding claim 3 and 6, KUSIHARA discloses all the limitations of claim 1 and 2 as discussed above. KUSIHARA further discloses plurality of gas flow passage, are arranged in one direction so that said raw material flow passage and said gas flow passage are arranged on two linear lines parallel each other (claim 3), comprising one or more flow passage sets of said gas flow passage (claim 6) {[FIG. 1A] 1 is the raw material flow passage and 3s are the plurality of gas flow passage, note that they are linear and parallel}.
KUSIHARA, however, is silent on plurality of raw material flow passages and thus plurality of sets of raw material and gas passages. KUSIHARA discloses only one raw material flow passage {[FIG. 1A] numeral 1}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the raw material flow passage of KUSIHARA and have created sets of gas/raw material passages, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the material flow passages in order to be able to create a larger surface area the web of KUSIHARA.
Claims 3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over KUSIHARA as applied to claims 1 and 2 above, and further in view of LAU (US 4,818,464), hereinafter LAU.
Regarding claim 3, 6, and 7, KUSIHARA discloses all the limitations of claim 1 and 2 as discussed above. KUSIHARA further discloses plurality of gas flow passage, are arranged in one direction so that said raw material flow passage and said gas flow passage are arranged on two linear lines parallel each other (claim 3), comprising one or more flow passage sets of said gas flow passage (claim 6), wherein said flow passage set comprises said gas flow passage extending in one direction, and said plurality of raw material flow passages arranged in said one direction (claim 7) {[FIG. 1A] 1 is the raw material flow passage and 3s are the plurality of gas flow passage, note that they are linear, parallel, and in one direction}.
KUSIHARA, however, is silent on plurality of raw material flow passages and thus plurality of sets of raw material and gas passages (claims 3 and 6), and gas flow passages being a slit-like shape (claim 7).
In the same filed of endeavor that is related to producing fibers and non-woven mat, LAU discloses a plurality of material flow passage sets and a slit shape for the gas flow path {[FIG. 3a] note that 18/20 are plurality the material flow passages, and note the slit shape of gas flow passage 22}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the teaching of LAU in the apparatus of KUSIHARA and have created a plurality of flow passages since as indicated above this results in the ability to produce a larger web or mat.
Also, and as shown by LAU, slit shape is a known shape. It has been held that a simple substitution of one known element for another is likely to be obvious when predictable results are achieved {see MPEP 2143 (I)(B)}. The known slit shape will result in successful delivery of gas as shown by LAU {[FIG. 3a]}. 
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KUSIHARA as applied to claim 1 above, and further in view of LEE (US-2002/0122840), hereinafter LEE.
Regarding claim 9, KUSIHARA discloses all the limitations of claim 1. KUSIHARA, however, is silent a discharge pipe for raw material flow passages extending from its surface.
In the same filed of endeavor that is related to apparatus for forming polymer, LEE discloses wherein a discharge pipe projecting from said raw material discharge surface is provided and said raw material flow passage is arranged inside thereof {[FIG. 1a] note the nozzle 31 extending or projecting from its bigger upstream surface (not numbered)}.
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have included the teaching of LEE in the apparatus of KUSIHARA and have attached an extended nozzle or pipe from the surface of raw material discharge.
As shown by LEE, the extension or projection of this nozzle creates an accurate positioning of the fiber onto the application surface {[FIG. 1a] note that the tip end of 31 are closer to surface 50 and can accurately target this surface}.
Regarding claim 10 (“wherein a discharge pipe projecting from said gas discharge surface is provided and said gas flow passage is arranged inside thereof”), combination of KUSIHARA and LEE, as disclosed above for claim 9, teaches the extended discharge pipe for the raw material. The combination above, however, is silent on such extended discharge pipe for the gas flow passage. 
At the effective filing date of the instant invention, it would have been obvious to one of ordinary skill in the art to have duplicated the extended discharge pipe for raw material flow passage of KUSIHARA/LEE and have created similar projected discharge pipe for the gas flow, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art {see MPEP 2144.04 (VI)(B)}.
One would have been motivated to have duplicated the raw material pipe and have created the gas flow discharge pipe in order to be able to accurately position these flows in the combination apparatus of KUSIHARA and LEE.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748